Citation Nr: 0735210	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for status post left 
nephrectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1999 to November 
2003.  He served in the Persian Gulf from April 2003 to July 
2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by a regional 
office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Glomerulosclerosis, chronic nephritis, nephrolithiasis, 
and hydronephrosis were first manifest during service and are 
not identified as congenital defects.

2.  The small left kidney is a congenital defect.


CONCLUSION OF LAW

Status post left nephrectomy was incurred in service.  
38 U.S.C.A. § 1110 (West 2002).


I.  PRELIMINARY MATTERS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


II.  REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nephritis is an inflammation of the kidney; a focal or 
diffuse proliferative or destructive process that may involve 
the glomerulus, tubule, or interstitial renal tissue.  See 
Booton v. Brown, 8 Vet. App. 368, 369 (1995).  Chronic 
nephritis is active and slowly progressive parenchymal 
(meaning pertaining to the essential elements of the organ) 
renal disease.  Brown v. Principi, 15 Vet. App. 421 (2002). 
 Nephrolithiasis is a condition marked by the presence of 
renal calculi, kidney stones.  Hydronephrosis is defined as 
distension of the pelvis and calices of the kidney as a 
result of obstruction of the ureter.  Moffitt v. Brown, 10 
Vet. App. 214 (1997).

The Board of Veterans' Appeals has an obligation to base a 
decision on the evidence of record.  In this case, the Board 
is presented with numerous diagnoses, to include a diminutive 
kidney (small kidney), ureteropelvic obstruction, 
hydronephrosis, glomerulosclerosis, nephrolithiasis and 
nephritis.  Only the diminutive (small) kidney and the 
ureteropelvic obstruction have been identified as 
congenital.  However, even the assessment regarding the 
obstruction is less than clear as it was stated in a Medical 
Evaluation Board that pathology had demonstrated a "likely" 
congenital ureteropelvic junction.  In addition to the 
congenitally small kidney and the "likely" congenital 
obstruction, the veteran developed hydronephrosis, 
glomerulosclerosis, nephritis and nephrolithiasis.  Nothing 
in the record establishes that the glomerulosclerosis, 
nephritis and nephrolithiais are congenital defects or 
developmental defects.  Nothing in the record establishes 
that the glomerulosclerosis, nephritis and nephrolithiasis 
clearly and unmistakably pre-existed service or that such 
diagnoses are a natural progress of the congenital defects.  
Furthermore, it is not clear that the removal of the kidney 
was due solely to a small kidney with an obstruction or due 
to a combination of all in-service diagnoses. 

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2007).

In sum, based upon the evidence as developed by the Agency of 
Original Jurisdiction (AOJ) and decisions of the Court, the 
Board has been presented with in-service disease processes 
that have not clearly been established to be congenital 
defects or a natural progression of such defects.  
Furthermore, there is an absence of clear and unmistakable 
evidence that the glomerulosclerosis, nephritis and kidney 
stones clearly and unmistakably pre-existed service.  Lastly, 
it is not established that the removal of the kidney was due 
solely to the congenital defect and the likely congenital 
defect.  Based upon the evidence as developed by the AOJ, 
service connection for residuals of the nephrectomy is 
warranted. 



ORDER

Service connection for status post left nephrectomy is 
granted.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


